CONCURRENT OPINION OE
MB. JUSTICE DEL TORO
IN WHICH MR. JUSTICE MACLEARY CONCURRED.
In the statement of the case and bill of exceptions prepared by the defendant and appellant and certified to by the trial judge there appears the following’:
“EVIDENCE OF PLAINTIFFS.
“Certified copies of the record of the birth of Ana Luisa Mérida and of Ana Teresa Mérida having been offered as evidence, the defendant objected to the admission thereof on the ground that those are not the given and surnames of the plaintiffs and the court admitted said evidence on the condition that the plaintiffs prove that they are the same persons. The defendant noted an exception.”
Further on in the same statement of the case the following testimony of Leocadio Martínez appears:
1 ‘ Those- girls are called Ana Luisa Orama but in order to distinguish one from the other, as they were born twins, they were given the names of Ana Luisa and Ana Teresa Orama. They are the same who appéar in the baptismal certificate as Ana Teresa Mérida and Ana Luisa Mérida and this is due to the fact that it is another name given them by their mother. Of this the witness is certain.”
The trial judge made, among others, the following finding of fact:
“That the plaintiffs are twin sisters and were born in San Juan on. July 26, 1903.”
The brief filed by the defendant and appellant sets up, among other things, the following:
“Fourth. The certificate of birth of Ana Luisa Mérida and Ana Teresa Mérida were improperly admitted.
*302“The plaintiffs whose filiation is controverted in this case are called, according to the complaint, Ana Luisa and Ana Teresa Orama, and to prove the date of their birth the plaintiffs submitted two certificates of the births of Ana Luisa Mérida and Ana Teresa Mérida.
“As there was no relation between the given and surnames of the plaintiffs and those of the persons to whom the certificates refer, the defendant objected to the admission of said documents. The court however admitted them on condition that the plaintiffs prove that they are the same persons.”
Matters standing thus, before a day was set for the hearing on appeal the respondents appeared in this court and filed a motion to correct the record, wherein after referring to the facts as we have stated them the following is stated with respect to the allegations of the appellant:
“That such statements of the appellant may lead this honorable court into error by causing it to believe that, as erroneously stated in the complaint, the evidence offered by the plaintiffs and admitted by the trial court referred to persons of different given and surnames from the given and surnames of those who claim filiation in this action, when, as a matter of fact and in accordance with the original records in this case, the evidence refers to the same parties plaintiff who appear in the birth records, as hereinbefore stated, as bearing the name of Mérida added to those of Ana Luisa and Ana Teresa, both natural daughters of Fabiana Orama, which fact gave rise to the opposition of the defendant and to the court’s having admitted the evidence only on condition that'it be proved that they are the same persons, and this was fully established by the testimony of witnesses.”
Tbe respondents submitted with the motion copies of said birth records certified as follows :
“I, Celestino Marrero, secretary of the District Court for the Judicial District of San Juan, P. R.,
“Certify: That the foregoing are true and exact copies of their originals which were introduced as evidence by the plaintiffs in case No. 5433 against Margarita Oyanguren and which appear on folios 21 and 22 of said case.
“And on request of Attorney Eugenio Benitez Castaño I issue these presents in the city of San Juan, P. R., on the 25th day of *303January of tbe year one thousand nine hundred and thirteen. C. Marrero, Secretary of the District Court for the Judicial District of San Juan.”
.The party appellant objected and tbe case was submitted to this court for decision.
A majority of tbe justices of this court are of tbe opinion that tbe motion should be overruled for tbe reasons stated in the opinion delivered by Mr. Justice Wolf. We have arrived at tbe same conclusion, but on tbe grounds set forth below.
We are of the opinion that tbe language used by tbe appellant cannot lead this court into error and therefore we do not consider necessary tbe correction of tbe record as proposed by tbe respondents.
Tbe first thing to be considered and decided with respect to tbe aforesaid certificates of birth is whether or not tbe trial court should have admitted them as evidence. If we decide that it should have admitted them; if we hold that sufficient evidence appears in the record to show that said certificates refer to the pontiffs in this suit, then we must conclude 'that the plaintiffs submitted as evidence their birth records as entered in the civil registry and that such records contain all the requisites that the law orders to be shown therein and that the date of birth stated in the finding of fact by the trial judge is the correct date and was taken, if no other evidence appears in the record, from said records not objected to on this-point.
From the foregoing it is clearly deduced that such rights as the respondents may have are in no ,manner prejudiced by the failure to include a full copy of the aforesaid records in this statement of the case.
If we arrive at the conclusion that the rights of the respondents might be prejudiced we should- not hesitate to order the correction of the record.
We have carefully studied the jurisprudence invoked in the opinion of the majority of the justices of this court and fully agree therewith, but in o-ur judgment said jurisprudence *304in no way prevents an order directing the correction of the record in this case if the circumstances thereof so required.
It is well understood that the only legal form of submitting the evidence taken in the trial court to the consideration of this court of appeals is by including the same in a statement of the case or in a bill of exceptions duly prepared and certified by the trial judge and that a simple certificate of the secretary to the effect that a document was introduced as evidence in a case does not make the same a part of the record thereof. See Manuel v. Scott et al., 29 Mont., 37, cited in The People v. Guzmán, 15 P. R. R., 276, and in The People v. Melendez, ante p. 79.
But in the case at bar the question is different. The birth records were mentioned in the statement of the case in the manner above transcribed and we cannot ignore in deciding the appeal the fact that said records were introduced as evidence, that the oral evidence also referred to said' records and that said records, weighed together with the evidence, served- as a basis for the finding of fact upon which the trial judge based his conclusions of law. ,
In accordance with rule 40a of the Supreme Court, documents should not be copied in full in a statement of facts, statement of the case and bill of exceptions, but a concise statement thereof should'be made, giving the substance of the same unless the nature of the questions raised and decided makes it necessary to insert them in full.
If the appellant in this case had omitted intentionally and in bad faith the copy of the essential parts of the birth records and it were shown that he might benefit by such omission, would the fact that neither the respondent, on examining the statement .nor the judge in certifying it noticed the omission be sufficient to prevent absolutely the establishment of the truth by permitting the introduction of duly authenticated copies of the documents which, according to the statement of the case, were introduced and admitted as evidence 1
We think not.
*305It may be said that the certificate issued by the secretary should have been countersigned at least by the trial, judge. We are of the opinion, that considering what was; stated in the statement of the case certified by the trial judge together with the statements contained in the certificate of the secretary the documents are properly authenticated, but if the attendant circumstances should oblige us to order the correction of the transcript,'then, for greater security and bearing in mind the exact nature of a statement of the case, we would now order that the copies of the records, together with that of the statement of the case, be forwarded to the trial judge in' order that he might duly certify as to whether the records were the same as those' ref erred to in the statement. ' '
The decision of eases of this nature should,'of course, be based on the provisions of the law, but the law should be applied according to the special circumstances of each case and always construed with a view to the high ends of justice.
For the foregoing reasons the respondents’ motion to correct the record should be overruled.